Order entered December 29, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-01352-CV

                  GENERAL PACKAGING CORPORATION, Appellant

                                            V.

                     LEONARDO HERNANDEZ GARCIA, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-13137-D

                                         ORDER
       We GRANT appellee’s December 22, 2014 unopposed motion for an extension of time

to file a brief. Appellee shall file his brief by MONDAY, FEBRUARY 9, 2015. We caution

appellee that no further extension of time will be granted in this accelerated appeal absent

extraordinary circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE